Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-5, 7-18, and 20 are deemed allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to fix an antecedent basis issue: 
Claims
Claim 11:  The method of claim 9, wherein delivering, by the fluid injector positioned at the second end of the prechamber, the fluid into the prechamber following the combustion of the air-fuel mixture in the prechamber comprises: pumping the fluid from a fluid reservoir to the fluid injector; and controlling the injector to deliver the fluid into the prechamber following the combustion of the air-fuel mixture within the prechamber.
Claims 1-10 and 12-20:   the claims remain as presented in the filing dated February 5, 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a combustion system having a controller configured to monitor a sensed pressure from a pressure sensor positioned within the prechamber to detect completion of the combustion of the air-fuel mixture within the prechamber, and control a fluid injector to introduce fluid into the prechamber upon the detected completion of the combustion within the prechamber, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 9 regarding a method of operating an engine, wherein the method includes delivering, by a fluid injector positioned at a second end of the prechamber, a fluid into the prechamber following combustion of the air-fuel mixture in the prechamber and prior to providing a subsequent air-fuel mixture to the prechamber of the engine, in combination with the remaining limitations set forth in Claim 9, are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 15 regarding an engine that includes a controller configured to control the fluid injector to deliver the water into the prechamber such that a mass of the water is less than 0.1% of a total engine trapped mass, in combination with the remaining limitations set forth in Claim 15, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Matsuoka (JP H06229318 A) discloses an engine (see page 1, lines 10-11) including a cylinder (1) with a piston (2) and a main chamber (12), a cylinder head (11), and a prechamber (3) disposed within cylinder head (11) and which extends from a first end to a second end (see Figure).  Matsuoka discloses that 
Neither Matsuoka nor the related prior art anticipates or renders obvious the combination set forth in the independent claims as detailed herein. Specifically, Matsuoka discloses injecting water into the prechamber BEFORE combustion of the air-fuel mixture, not after completion of combustion, as claimed in the present application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747